DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 31 Jan 2022 has been entered. Claims 1-28 remain pending in the application, with Claims 22-28 currently being withdrawn. 
Response to Arguments
Applicant's arguments filed 28 June 2022 directed to the rejection of Claims 1, 7, 9-11, and 15 have been fully considered but they are not persuasive.
Applicant argues that modifying Gulick to incorporate the teachings of Jourdan would make Gulick unsatisfactory for its intended purpose. However, this argument is unpersuasive.  Applicant points out language from Gulick related to allowing the pivot pin to rotate within the pockets as well as arguing that providing resilient bushings would allow for the flapper to become dislodged.  However, providing the resilient bushings as taught by Jourdan would not render Gulick inoperable, as the pin would continue to rotate to open the valve.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Since Gulick discloses the placement of the bearings and Jourdan teaches where the bearings are resilient.  Therefore, this argument is unpersuasive.
Applicant argues that Gulick fails to disclose where the bushings are retained in their pockets by engagement with the bonnet cap.  However, this argument is unpersuasive. Gulick discloses where each bushing is positioned in a corresponding pocket (Figure 2) which is fixed in position relative to the valve body (Figure 4-5) and each bushing is retained in the pocket by engagement with the bonnet cap assembly (in phantom lines of Figure 1).  The engagement of the bushing (46) with the bonnet cap (at 50) retains the bushing within the pocket. Therefore, this argument is unpersuasive.
Applicant argues that Gulick, as modified by Jourdan and Anderson fails to teach where the supports of the bushing engage at least one of the first and second sides of the pocket, and instead engages the end of the pocket. However, this argument is unpersuasive.  Anderson et al teach a check valve (Figure 1) with bushings (35 in Figure 3) where each bushing comprises a flexible support (the flange of 35; Col 3, lines 49-53) which extend laterally relative to the socket and engage at least one of the first and second sides of the pocket (Figure 4 which engages 34).  Here, the “end” of the pocket is the “side” of the pocket, where the first and second sides is oriented parallel to the ends of the pivot pin.  Therefore, this argument is unpersuasive.
Applicant argues that Gulick, as modified by Jourdan and Haenky fails to teach a seal cap sealed to the valve body to retain pressure in the cavity.  However, this argument is unpersuasive.  Haenky et al teach a check valve (Figure 1) with a bonnet cap assembly (3 and 15) where the bonnet cap assembly comprises: a seal cap (3) which is positioned in the top opening over the cavity and sealed to the valve body (via the interaction with 9) to thereby retain pressure in the cavity (Figure 1).  The seal cap (3) of Haenky is a closure member that functions as a seal cap (shown in Figure 1) to interact with the seals and the valve body to retain pressure within the cavity (Figure 1).  Therefore, this argument is unpersuasive.
Therefore, the previous arguments are unpersuasive.
Applicant’s arguments provided in the Pre-Appeal Brief filed 28 June 2022, with respect to the rejection of Claim 12 have been fully considered and are persuasive.  The rejection of Claim 12 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations "the seal cap" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for retaining” in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulick (US 3,038,494) in view of Jourdan (US 4,120,318).
Regarding Claim 1, Gulick discloses a check valve (Figure 1).  The check valve comprising: 
a valve body (generally at 10) which includes an inlet end (from 14), an outlet end (to 16) and a flow bore (Figure 1 from 14 to 16) that extends between the inlet and outlet ends (Figure 1); 
a valve seat (22) which is positioned across the flow bore (Figure 1); and 
a flapper (32) which is configured to seal against the valve seat (Figure 1), the flapper being connected to or formed integrally with a pivot pin (44 in Figure 4) and being pivotable between a closed position in which the flapper is positioned against the valve seat and an open position in which the flapper is displaced from the valve seat (Col 3, line 75 – Col 4, line 3); 
wherein the pivot pin comprises opposite first and second ends (Figure 4), each of which is supported in a corresponding bushing which is supported in the valve body (46 in Figures 4-5),
but fails to expressly disclose where the bushing is resilient.
Jourdan teaches a check valve (Figure 1) with a flapper (generally at 24) and a pivot pin (46) and a bushing (58) where the bushing is resilient (Col 2, lines 50-53) and surrounding a pin (52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gulick to incorporate the teachings of Jourdan and provide for where the bushing is resilient.  Doing so would allow the space to be filled between the pin and the holder so that there can be lower manufacturing tolerances, thereby saving manufacturing cost, as well as minimize the shock and impact transferred between the flapper and the valve body, as taught by Jourdan (Col 2, lines 62-66).
Regarding Claim 2, Gulick discloses where each bushing is positioned in a corresponding pocket (40; figures 3 and 5) which is fixed in position relative to the valve body (Figure 3).  
Regarding Claim 3, Gulick discloses where each pocket is formed directly in the valve body (Figure 5).  
Regarding Claim 4, Gulick discloses where each pocket comprises a bottom (Figure 5 on which 46 sits) and opposite first and second sides (Figures 3 and 5; to the right and left as seen in Figure 5) which are oriented generally parallel to the first and second ends of the pivot pin (within 40; Figures 3 and 5). 
Regarding Claim 5, Gulick discloses where each bushing comprises a socket (the interior bore of 46; Figure 4) within which the corresponding first or second end of the pivot pin is positioned (Figure 4).  
Regarding Claim 6, Gulick discloses where each bushing comprises a base which extends downwardly from the socket and is supported on the bottom of the pocket (Figure 5; the bottom portion of 46 which sits on the bottom of 40).  
 Regarding Claim 8, Gulick discloses where the valve body (10) includes a cavity (20) within which the flapper (32) is positioned (Figure 1), a top opening which is connected to the cavity (within 24), and a bonnet cap assembly (28) which is removably secured in the top opening (Figure 1).  
Regarding Claim 11, Gulick discloses where each bushing is positioned in a corresponding pocket (Figure 2) which is fixed in position relative to the valve body (Figure 4-5) and each bushing is retained in the pocket by engagement with the bonnet cap assembly (in phantom lines of Figure 1).  
Regarding Claim 13, Gulick discloses where each bushing comprises a socket (the interior bore of 46; Figure 4) within which the corresponding first or second end of the pivot pin is positioned (Figure 4).  
Regarding Claim 14, Gulick discloses where each bushing comprises a base which is positioned beneath the socket and supported on the bottom of the pocket (Figure 5; the bottom portion of 46 which sits on the bottom of 40).  
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Gulick (US 3,038,494) in view of Jourdan (US 4,120,318) in further view of Anderson et al (US 2,925,827).
Regarding Claims 7 and 15, Gulick, as modified by Jourdan, teach all essential elements of the current invention as discussed above except where each bushing comprises a number of flexible supports which extend laterally relative to the socket and engage at least one of the first and second sides of the pocket.
Anderson et al teach a check valve (Figure 1) with bushings (35 in Figure 3) where each bushing comprises a flexible support (the flange of 35; Col 3, lines 49-53) which extend laterally relative to the socket and engage at least one of the first and second sides of the pocket (Figure 4 which engages 34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gulick, as modified by Jourdan, to incorporate the teachings of Anderson et al to provide for where each bushing comprises a flexible supports which extend laterally relative to the socket and engage at least one of the first and second sides of the pocket.  Doing so would protect the side of the pocket, a taught by Anderson et al (Col 3, lines 49-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a number of flexible supports, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulick (US 3,038,494) in view of Jourdan (US 4,120,318) in further view of Haenky et al (US 3,068,903).
Regarding Claim 9, Gulick, as modified by Jourdan, teach all essential elements of the current invention as discussed above except for where the bonnet cap assembly comprises: a seal cap which is positioned in the top opening and sealed to the valve body to thereby retain pressure in the cavity; and a retainer cap which is secured in the top opening over the seal cap to thereby maintain the seal cap in position;  wherein the seal cap and the retainer cap can be installed in and removed from the top opening individually.  
Haenky et al teach a check valve (Figure 1) with a bonnet cap assembly (3 and 15) where the bonnet cap assembly comprises: a seal cap (3) which is positioned in the top opening over the cavity and sealed to the valve body (via the interaction with 9) to thereby retain pressure in the cavity (Figure 1); and 
a retainer cap (15) which is secured in the top opening over the seal cap to thereby maintain the seal cap in position (via threads of Figure 1);  wherein the seal cap and the retainer cap can be installed in and removed from the top opening individually (Col 2, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gulick, as modified by Jourdan, to incorporate the teachings of Haenky et al to provide for where the bonnet cap assembly comprises: a seal cap which is positioned in the top opening and sealed to the valve body to thereby retain pressure in the cavity; and a retainer cap which is secured in the top opening over the seal cap to thereby maintain the seal cap in position;  wherein the seal cap and the retainer cap can be installed in and removed from the top opening individually.  Doing so would be combining prior art elements according to known methods (the bonnet assembly of Haenky et al to yield predictable results (to provide a seal and secure cover of the valve).
Regarding Claim 10, Haenky et al teach where the seal cap (3) comprises an axial extension (12) which extends completely through a corresponding hole in the retainer cap (through 15; Figure 1).  
Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulick (US 3,038,494) in view of Jourdan (US 4,120,318) in further view of Meek (US 4,469,122) in further view of Huber, Jr (US 4,460,011).
Regarding Claim 16, Gulick discloses where the valve body (10) includes a cavity (20) within which the flapper is positioned (32l Figure 1), but is moot to where the flow bore comprises a downstream portion which extends between the cavity and the outlet end, and the check valve further comprises a urethane insert which is positioned in the downstream portion adjacent the cavity.  
Meek teaches a check valve (Figure 6) with a valve body (generally at 174) with a flow bore (though 179) where the flow bore comprises a downstream portion which extends between the cavity and the outlet end (at 179 from 199 to 187), and the check valve further comprises an insert which is positioned in the downstream portion adjacent the cavity (192).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gulick to incorporate the teachings of Meek to provide for where the flow bore comprises a downstream portion which extends between the cavity and the outlet end, and the check valve further comprises a insert which is positioned in the downstream portion adjacent the cavity.  Doing so would be combining prior art elements according to known methods (including the insert of Meek within the valve of Gulick) to yield predictable results (to protect the valve body).
Huber, Jr teaches a check valve (Figure 3) with an insert (22) formed of urethane (polyurethane is taught in Col 3, lines 13-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the insert formed of urethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 17, Meek teaches where the insert is positioned in an enlarged diameter recess in the downstream portion (within 195).  
Regarding Claim 18, Meek teaches where the insert comprises an upstream end face which is oriented at an angle relative to a centerline of the flow bore (Figure 6 at the curved surface to the right).  
Regarding Claim 19, Meek teaches a means for retaining the insert in the downstream portion of the flow bore (via 195).  
Regarding Claim 20, Meek teaches where the means for retaining the insert in the downstream portion of the flow bore comprises a number of circular retention ridges which are formed in the downstream portion or the recess coaxially therewith and engage an outer diameter surface of the insert (the threads shown in Figure 6).  
Regarding Claims 16 and 21, Gulick discloses where the valve body (10) includes a cavity (20) within which the flapper is positioned (32l Figure 1), but is moot to where the flow bore comprises a downstream portion which extends between the cavity and the outlet end, and the check valve further comprises a urethane insert which is positioned in the downstream portion adjacent the cavity.  
Meek teaches a check valve (Figure 8) with a valve body (generally at 16) with a flow bore (though 226) where the flow bore comprises a downstream portion which extends between the cavity and the outlet end (through 261), and the check valve further comprises an insert which is positioned in the downstream portion adjacent the cavity (232).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gulick to incorporate the teachings of Meek to provide for where the flow bore comprises a downstream portion which extends between the cavity and the outlet end, and the check valve further comprises a insert which is positioned in the downstream portion adjacent the cavity.  Doing so would be combining prior art elements according to known methods (including the insert of Meek within the valve of Gulick) to yield predictable results (to protect the valve body).
Meek teaches a stiffening ring which is bonded to or embedded in an outer diameter surface of the insert coaxially with therewith (shown in Figure 8 attached to the upstream portion of 232).
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753